DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jaeschke (US 4,429,339) in view of Baddela (US 2010/0231257).
Regarding Claim 5, Jaeschke discloses a protection unit (Figures 1-4) comprising an electronic protection unit (Figures 1-4), the electronic protection unit comprising: 
an inverse-polarity protection unit (FET1, FET2,  26, Figures 3-4) comprising a semiconductor switch (FET1, FET2, Figures 3-4) which comprises an input and an output (an input at T1 and an output at T2, Figures 3-4); 
an overcurrent protection unit (comprising D3, D4, Figures 3-4) which is configured to detect a voltage drop at the semiconductor switch of the inverse-polarity protection unit so as to determine a present current level (signal at node 16, input to 12, Figure 3) if the present current level is higher than a specified maximum current level (Column 2, lines 44-46),
the overcurrent protection unit being directly electrically connected with the input of the semiconductor switch and directly electrically connected with the output of the semiconductor switch (D3, D4 directly connected between T1, T2, Figure 3); 
and a protection control unit (comprising 20, Figure 3) which is configured to switch the semiconductor switch of the inverse-polarity protection unit off if the overcurrent protection unit provides the overcurrent signal (signal output from 20 to 26, Figure 3, Column 2, line 63 – Column 3, line 7). Jaeschke does not specifically disclose the protection unit being an automotive auxiliary unit.
Baddela discloses an automotive auxiliary unit (100, Figures 1-4) comprising an electronic protection unit (140, Figures 1-4), the electronic protection unit comprising: 

an overcurrent protection unit (comprising 126, Figures 1-2) which is configured to detect a voltage drop at the semiconductor switch of the inverse-polarity protection unit so as to determine a present current level (126 connected between 152 and ground, Figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protection unit of Jaeschke as automotive auxiliary unit as taught by Baddela to protect the electronic components of the automotive auxiliary unit. 
Regarding Claim 6, combination of Jaeschke and Baddela discloses that the semiconductor switch is a MOSFET (Jaeschke, FET1, FET2, Figures 3-4, Baddela, MOSFET 154, Figure 2).

Response to Arguments
Applicant's arguments filed on 2/09/2022 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection necessitated by amendments (102 rejection using Graf is changed to 103 rejection using newly found references Jaeschke and Baddela).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hurd (US 3,571,608) discloses a protection circuit comprising inverse polarity protection including a switch and overcurrent protection; Kadoya (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUCY M THOMAS/Examiner, Art Unit 2836, 3/18/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836